COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  ROSA MARIA HANASH,                            §
                                                                No. 08-16-00054-CV
            Appellant,                          §
                                                                  Appeal from the
  v.                                            §
                                                             County Court at Law No. 6
  WALTER ANTIQUES, INC. AND                     §
  NANCY WALTER, INDIVIDUALLY,                                 of El Paso County, Texas
                                                §
            Appellees.                                        (TC# 2012-DCV05940)
                                                §

                                       JUDGMENT

       The judgment of the Court issued on March 9, 2018 is withdrawn, and the following is the

judgment of the Court.

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.